Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.

Response to Amendment
	Upon consideration of the amended Claims 1, 9, and 12, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi et al., hereinafter Patuzzi (US 2007/0266752), in view of Hamberger (WO 2013/059851) and Moore, Jr. et al., hereinafter Moore (US 6,292,716). For text citations of Hamberger please refer to the machine translation.
Regarding Claim 1, Patuzzi discloses (Figures 2 and 4) a bending beam (blade-holder structure 13) for a swivel bending machine (bending machine 10), comprising: an elongated bending beam portion having an approximately C-shaped beam cross section enclosing an interior; an angle-measuring system disposed within the interior (assembly of metering device 39 and bracket 38) for contactless measurement ([0042] lines 1-2; optical laser sensors are contactless) of a bending angle (angle α); and first and second bending dies (blades 20, 21) mounted on the bending beam and disposed oppositely relative to a horizontal central plane and turned toward one another, the first and second bending dies extending in a longitudinal direction of the bending beam portion and configured to receive between each other a workpiece portion of a workpiece to be bent (metal sheet 35); wherein the angle-measuring system is configured to measure the bending angle of the workpiece being bent by one of the first and second bending dies relative to a reference plane ([0068] lines 3-4).
Patuzzi does not disclose that the angle-measuring system comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) an angle-measuring system for contactless measurement of a bending angle (optical measuring unit 5), which is configured to measure the bending angle of a workpiece portion (metal sheet 3) being bent by one of first and second bending dies (die 1 and punch 2) 

    PNG
    media_image1.png
    750
    664
    media_image1.png
    Greyscale

Hamberger Annotated Figure 1
Further regarding Claim 1, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore teaches 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the 
Regarding Claim 2, with reference to the aforementioned combination of Patuzzi, Hamberger, and Moore, Hamberger teaches (Annotated Figure 1) that both the first measuring region and the second measuring region include the central plane between the bending dies.
Regarding Claim 4, with reference to the aforementioned combination of Patuzzi, Hamberger, and Moore, Hamberger teaches (Figure 1) that the inside width between the angle-measuring units (upper and lower measuring devices 5) corresponds to at least 75% of a die spacing that exists between the bending dies (die 1 and punch 2). Examiner note: the angle-measuring units taught by Hamberger are mounted upon the bending dies (page 4, paragraph 2 lines 4-7), so the spacing between them is 100% of the die spacing, thus meeting the limitation of the claim. This spacing is advantageous because it allows the bending angle to be measured very close to the bending dies (page 2, paragraph 2 lines 1-2), so when the combination of Patuzzi, Hamberger, and Moore is made, the spacing between the angle-measuring units taught by Hamberger is preserved so that the field of view for measuring the bending angle can be maximized.
Regarding Claim 5, Patuzzi discloses (Figure 2) that the angle-measuring units are positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in 

    PNG
    media_image2.png
    478
    548
    media_image2.png
    Greyscale

Patuzzi Annotated Figure 2
Regarding Claim 6, Patuzzi discloses (Figure 2) that the angle-measuring units are fastened on a common carriage (carriage 14).
Regarding Claim 7, Patuzzi discloses (Figure 2) that the elongated bending beam portion (blade-holder structure 13) comprises a base spaced apart from the first and second bending dies (blades 20, 21) and that the carriage is guided on two spaced-apart guide rails on the base (see Annotated Figure 2 above).
Regarding Claim 10, Patuzzi discloses (Figures 1-3b) a swivel bending machine (bending machine 10) comprising a machine frame (fixed frame 12), a workpiece-holding unit with a first clamping tool (counterpunch 24) joined to the machine frame, and a positionable second 
Regarding Claim 11, Patuzzi discloses (Figures 2 and 4) a method for measuring a bending angle on a workpiece, the method comprising: providing a swivel bending machine (bending machine 10) with an elongated bending beam (blade-holder structure 13) having an approximately C-shaped beam cross section enclosing an interior, an angle measuring system disposed within the interior (assembly of metering device 39 and bracket 38) for contactless measurement ([0042] lines 1-2; optical laser sensors are contactless) of the bending angle (angle α), and first and second bending dies (blades 20, 21) mounted on the bending beam portion and disposed oppositely relative to a central plane and turned toward one another, the first and second dies extending in a longitudinal direction of the bending beam and configured to receive between each other a workpiece portion of a workpiece to be bent (metal sheet 35); measuring using the angle-measuring system the bending angle of the workpiece to be gauged relative to a reference plane on the workpiece portion to be gauged ([0068] lines 3-4).
Patuzzi does not disclose that angle-measuring system used in the method for measuring a bending angle comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without 
Further regarding Claim 11, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore teaches (Figures 32-34) a method for measuring a bending angle on a workpiece comprising measuring using an angle-measuring system (angle sensor 172) the bending angle of the workpiece (workpiece 16) to be gauged relative to a reference plane on the workpiece portion to be gauged, wherein the angle-measuring system comprises a light-section sensor (beam emitter/detector unit 174) with a line laser (emitter 196) and an image-sensing unit (detector 198) spaced apart from the line laser in the longitudinal direction of the bending beam portion (this is clearly seen in Figure 34, which is a top view of the beam emitter/detector unit 174), and wherein the line laser is arranged to transmit a light beam (see arrow coming out of light emitter exit window 199 in Figure 34) which is oriented at an inclined angle with respect to the central plane (see Figure 32; column 22 lines 34-38 teaches the beam emitter/detector unit being held at an angle, which results in the light beam from the emitter being transmitted at an 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the central plane as taught by Hamberger, wherein each angle-measuring unit comprises a light-section sensor with a line laser and an image-sensing unit spaced apart from the line laser in the longitudinal direction of the bending beam portion as taught by Moore.
Regarding Claim 12, Patuzzi discloses (Figures 2-4) that the workpiece (metal sheet 35) is subjected to workpiece clamping by a workpiece-holding device (counterpunch 24 and punch 32) and that the measurement of the bending angle (angle α) takes place after removal of the first bending die, the second bending die, or the first bending die and the second bending die (blades 20, 21) from the workpiece and subsequent deactivation or reduction of the workpiece clamping of the workpiece-holding device ([0082] line 1 – [0083] line 2).
Regarding Claim 13, Patuzzi discloses that the workpiece portion was obtained by two or more bending processes on the workpiece preceding the measurement of the bending angle on 
Regarding Claim 14, Patuzzi discloses that the bending angle on the workpiece portion after a bending process is measured at several positions spaced apart from one another in the longitudinal direction of the bending beam ([0116] line 2 – [0118] line 2).
Regarding Claim 15, Patuzzi discloses based on the measurements after a preceding bending process, a subsequent bending process is adapted ([0081] – [0088]; measurements are taken after each bending step and the machining parameters are calibrated, and this process is repeated until the desired bending angle is achieved). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger and Moore as applied to Claim 6 above, further in view of Woidasky (US 2016/0151820).
Regarding Claim 8, Patuzzi does not disclose a stop face formed on the carriage. Woidasky teaches (Figures 2 and 4) a bending beam (bending press 1) comprising a first bending die (lower tool 3), wherein the first bending die comprises a lower bending die disposed below the central plane and wherein a stop face (front faces of stop fingers 7, see Annotated Figure 4 below) at right angles to the central plane is formed on the carriage (stop 6) at the height of the lower bending die, for the purpose of positioning the workpiece within the bending beam ([0094] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage in the bending beam disclosed by Patuzzi to also include the stop face at right angles to the central place at the 

    PNG
    media_image3.png
    419
    550
    media_image3.png
    Greyscale

Woidasky Annotated Figure 4
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger and Moore as applied to Claim 1 above, and further in view of Danninger et al., hereinafter Danninger (WO 2013/116888). For text citations of Danninger, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 9, Patuzzi does not disclose a cambering device. Danninger teaches (Figures 1 and 2) a cambering device (camber 12) for influencing the curvature along the longitudinal direction of a bending die (press table 3 and press beam 4), for the purpose of compensating for a curvature of the dies (flexion 7) that occurs due to an uneven distribution of force across the length of the die, which, if left uncorrected, can cause the bending angle to be inconsistent along the length of the bend, which is undesirable (page 1, paragraph 3 lines 1-12). .

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on pages 9-10 of the Remarks that the combination of Patuzzi and Hamberger does not fully disclose or suggest Claims 1 and 11 as amended, Examiner agrees. However, the deficiencies pointed out by the Applicant are made up for by Moore, as is discussed above. When the combination of Patuzzi, Hamberger, and Moore is made in this Office action, the teaching from Hamberger that is relied upon is the concept of having two angle-measuring units, one on either side of the central plane, and the spacing therebetween, which allows for a wide field of view on both sides of the workpiece and for more accurate angle measuring. For the actual structure of the angle-measuring units (i.e. the arrangement of the line laser and image-sensing unit), the rejection relies upon Moore. The arguments are therefore moot, as a new rejection has been made.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Examiner notes that that sketches provided on page 13 of the Remarks are difficult to read.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takada (US 6,098,435) discloses a method and system for bending a workpiece multiple times to achieve a complex geometry, wherein the bend angle of each bend is measured by optical (i.e. contactless) sensors.
Tokai (US 5,704,238) discloses a method and system for measuring bending angles for a workpiece that is subjected to multiple bending operations, wherein the measurements of preceding bending operations are used to adapt subsequent bending operations.
Blaich (US 4,564,765) discloses an apparatus and method for measuring bending angles of workpieces in a bending beam, wherein an angle-measuring system comprises line lasers and an image-sensing unit spaced apart from the line lasers in the longitudinal direction of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725